Case 3:20-cv-05597-TKW-HTC Document1 Filed 06/29/20 Page 1of5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

HOSEA MOULTRIE,

Plaintiff, Case No.:
V.

LIFE INSURANCE COMPANY
OF NORTH AMERICA, INC.,

Defendant.
/

COMPLAINT

COMES NOW the Plaintiff, HOSEA MOULTRIE (hereinafter, “Plaintiff’),
by and through the undersigned attorney, and files this Complaint stating a cause of
action against Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA,
INC. (hereinafter, “Defendant”/“CIGNA”), and alleges as follows:

1. This is an action for recovery of benefits under an employee welfare
benefit plan brought pursuant to 29 U.S.C. Section 1001, Et Seq. (“ERISA”). Plaintiff
seeks to recover benefits he claims are due to him under the ERISA governed plan
pursuant to 29 U.S.C. §1132(a)(1)(b) (“ERISA”). More specifically, Plaintiff seeks
long-term disability benefits under his former employer’s group policy issued by

Defendant which he claims has been wrongfully denied.
Case 3:20-cv-05597-TKW-HTC Document1 Filed 06/29/20 Page 2 of 5

PARTIES

2. Plaintiff, HOSEA MOULTRIE, is and at all times material hereto was,
an adult resident citizen of Santa Rosa County, Florida.

3. Defendant is, and at all times material hereto was, a foreign for-profit
corporation incorporated under the laws of the State of Pennsylvania and authorized
to engage and engaging in business within the State of Florida, including the
Northern District of Florida.

4. At all times relevant to this action, Defendant provided insurance long-
term disability (“LTD”) benefits to Plaintiff pursuant to policy number LK-0980205
(“the Plan”).

5. At all times relevant to this action, the Plan was in full force and effect
and Plaintiff was a Plan participant.

6. Defendant is in possession of all master Plan Documents.

7. Defendant is a third party plan administrator or claims fiduciary given
discretion to interpret Plan provisions and is a Plan fiduciary, or alternatively, is a

Plan fiduciary without discretion to interpret Plan provisions.
Case 3:20-cv-05597-TKW-HTC Document1 Filed 06/29/20 Page 3of5

BASIS FOR JURISDICTION

8. This Court maintains subject matter jurisdiction over this action pursuant

to 29 U.S.C. Section 1132(e) and 28 U.S.C. Section 1331.
FACTS APPLICABLE TO ALL COUNTS

9. Plaintiff purchased through his employer, Navy Federal Credit Union,
a contract of salary continuance insurance including LTD benefits.

10. Onor before March 14, 2018, Plaintiff became totally disabled from his
past employment as defined by the Plan, due to brain damage following a resection
of his brain, and other exertional and non-exertional impairments.

11. Plaintiff made application for LTD benefits to the Defendant, and
Defendant denied such application.

12. Onorabout September 10,2019, Defendant or its agents denied benefits
by letter dated September 19, 2019.

13. Plaintiff timely appealed the termination of LTD benefits by the
Defendant, by letter dated March 9, 2020 seeking immediate payment of LTD

benefits.
14. By letter dated March 20, 2020, Defendant confirmed the receipt of

Plaintiff's LTD appeal.
Case 3:20-cv-05597-TKW-HTC Document1 Filed 06/29/20 Page 4of5

15. Defendant requested, by letter dated May 11, 2020, an additional forty
five (45) days to decide the claim.

16. Those forty-five (45) days ended June 25, 2020, and Defendant has not
issued any further disability determination. Thus, the claim is due to be deemed
denied.

17. Plaintiff continues to suffer from brain damage following a resection of
his brain, which renders him disabled from his “Own Occupation” as well as “Any
Occupation” as defined by the Plan language.

18. Plaintiffhas exhausted all available administrative remedies afforded by
the Plan and has otherwise complied with all conditions precedent to this action.

19. Each of Defendant’s denials of Plaintiff's claim for LTD benefits was
arbitrary and capricious, constituted abuse of Defendant’s discretion under the Plan,

and derogated Plaintiffs right to disability benefits under the terms of the Plan.
Case 3:20-cv-05597-TKW-HTC Document1 Filed 06/29/20 Page 5of5

WHEREFORE, Plaintiff prays for a judgment against the Defendant for all
Plan benefits owing at the time of said judgment, pre-judgment interest, attorney’s

fees, costs of this action, and all other relief deemed just and proper by the Court.

Dated this JuneQQq, 2020.

Respectfully submitted,

/s/ Daniel M. Soloway

Daniel M. Soloway, Esq.

Florida Bar No.: 508942
d.soloway@solowaylawfirm.com
/s/ R. Ian MacLaren

R. Ian MacLaren, Esq.

Florida Bar No.: 47743
imaclaren@solowaylawfirm.com
Soloway Law Firm

1013 Airport Blvd

Pensacola, FL 32504

(850) 471-3300 (T)

(850) 471-3392 (P)

Counsel for Plaintiff
